         Case 8:17-cv-03525-DKC Document 32 Filed 08/24/20 Page 1 of 8



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA,                 :
  ex rel. Christopher James
  Kelly-Creekbaum                         :

     v.                                   :    Civil Action No. DKC 17-3525

                                          :
L’ACADEMIE DE CUISINE, INC.,
et al.                                    :

                               MEMORANDUM OPINION

     Presently pending and ready for resolution in this qui tam

action under the False Claims Act (“FCA”), 31 U.S.C. § 3729 et

seq., is the motion to dismiss the first amended complaint filed

by Defendant FA Solutions, LLC (“FAS”).                       (ECF No. 27).      The

issues have been fully briefed, and the court now rules, no

hearing being deemed necessary.                    Local Rule 105.6.         For the

following     reasons,    the    motion       to    dismiss    the   first   amended

complaint will be granted.

I.   Factual Background1

     Relator      Christopher       James          Kelly-Creekbaum       (“Relator”)

brings     this   qui    tam    action        against    his    former     employer,

L’Academie de Cuisine, Inc. (“L’Academie”), and FAS, a third-

party     financial     aid    servicer.           L’Academie    participated     in

certain      federal      student        financial        assistance         programs


     1  Unless otherwise noted, the facts outlined here are
undisputed and construed in the light most favorable to
Plaintiff.
         Case 8:17-cv-03525-DKC Document 32 Filed 08/24/20 Page 2 of 8



established under Title IV of the Higher Education Act of 1965

(“Title IV”), 20 U.S.C. §§ 1070-1090.                          An earlier memorandum

opinion provides on overview of Title IV’s various requirements

and they need not be restated here.                     (ECF No. 24, at 2-4).              The

core    of    Relator’s         complaint       is    that    L’Academie        “improperly

handled, over awarded, and under refunded Title IV funds” and

then enlisted FAS “to conceal from the United States and the

Department         of   Education       the     fact    that       it    had   fraudulently

managed       Title       IV    funds      by       over-awarding         federal       funds,

prematurely        disbursing       financial        aid,    and    failing     [to     refund

properly]         amounts      otherwise      not    earned    by       students    who    had

withdrawn.”         (ECF No. 26, ¶¶ 6-7).              L’Academie hired FAS in July

2017.

        This is Relator’s second attempt to state a claim against

FAS.      The court previously granted FAS’s motion to dismiss.

(ECF Nos. 24; 25).                The earlier memorandum opinion outlined

Relator’s pleading deficiencies and noted that Relator appeared

unable       to    cure     them,    but      nonetheless      allowed         Relator     “an

opportunity to file an amended complaint[.]”                              (ECF No. 24, at

19).     The first amended complaint attempts to cure the earlier

deficiencies by identifying the FAS individuals involved in the

alleged      fraud      and    providing      non-exhaustive            examples   of    their

participation in the alleged fraud.                    (ECF No. 28, at 2; see also

ECF No. 26, at ¶¶ 18, 45-52).

                                                2
            Case 8:17-cv-03525-DKC Document 32 Filed 08/24/20 Page 3 of 8



II.     Procedural Background

        The     first   amended    complaint         alleges   that     L’Academie:2

(1) presented false claims for payment to the United States, in

violation of 31 U.S.C. § 3729(a)(1)(A) (“Count I”); (2) made and

used false records material to the false claims, in violation of

31 U.S.C. § 3729(a)(1)(B) (“Count II”); (3) failed to return

money belonging to the United States, in violation of 31 U.S.C.

§ 3729(a)(1)(D)         (“Count   III”);       (4)    concealed   and    improperly

avoided its obligation to pay money to the United States, in

violation         of    31    U.S.C.     § 3729(a)(1)(G)          (“Count     IV”);

(5) conspired to commit violations of the FCA, in violation of

31    U.S.C.      § 3729(a)(1)(C)      (“Count       V”);   and   (6)    retaliated

against Relator, in violation of 31 U.S.C. § 3730 (“Count VI”).

(ECF No. 26, ¶¶ 64-96).           Relator also asserts Counts II, IV, and

V against FAS.            Regarding Count V, Relator alleges that FAS

conspired with L’Academie to commit the violations pleaded in

Counts I-IV.

        Pursuant to 31 U.S.C. § 3730(b)(4)(B), the United States

filed a notice of election to decline intervention on July 26,

2018.        (ECF No. 6).     FAS filed the presently pending motion to




        2
       The Clerk entered the default of L’Academie as to the
original complaint for its failure to plead on December 12,
2018.   (ECF No. 23).  FAS explains that L’Academie “is out of
business[.]” (ECF No. 31, at 6).
                                           3
         Case 8:17-cv-03525-DKC Document 32 Filed 08/24/20 Page 4 of 8



dismiss on September 23, 2019.                   (ECF No. 27).         Relator responded

in opposition (ECF No. 28), and FAS replied (ECF No. 31).

III. Standards of Review

       A.     Fed.R.Civ.P. 12(b)(6)

       A motion to dismiss under Fed.R.Civ.P. 12(b)(6) tests the

sufficiency         of      the        complaint.            Presley        v.     City      of

Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006).                                  At this

stage, all well-pleaded allegations must be considered as true,

Albright v. Oliver, 510 U.S. 266, 268, (1994), and all factual

allegations must be construed in the light most favorable to the

plaintiff, see Harrison v. Westinghouse Savannah River Co., 176

F.3d   776,       783    (4th   Cir.     1999)    (citing      Mylan    Labs.,      Inc.     v.

Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993)).                          Unsupported legal

allegations        need    not    be     accepted.           Revene    v.    Charles      Cty.

Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989).                           Legal conclusions

couched     as    factual       allegations       are   insufficient,            Ashcroft    v.

Iqbal,      556    U.S.    662,    678    (2009),       as    are   conclusory       factual

allegations devoid of any reference to actual events.                                 United

Black Firefighters of Norfolk v. Hirst, 604 F.2d 844, 847 (4th

Cir. 1979); see also Francis v. Giacomelli, 588 F.3d 186, 193

(4th Cir. 2009).           “[W]here the well-pleaded facts do not permit

the court to infer more than the mere possibility of misconduct,

the complaint has alleged - but it has not ‘show[n]’ – ‘that the

pleader      is    entitled       to    relief.’”        Iqbal,       556    U.S.    at     679

                                              4
        Case 8:17-cv-03525-DKC Document 32 Filed 08/24/20 Page 5 of 8



(quoting Fed.R.Civ.P. 8(a)(2)).                   Thus, “[d]etermining whether a

complaint states a plausible claim for relief will . . . be a

context-specific task that requires the reviewing court to draw

on its judicial experience and common sense.”                          Id.

       In reviewing a motion to dismiss, the court may “consider

documents attached to the complaint, see Fed.R.Civ.P. 10(c), as

well as those attached to the motion to dismiss, so long as they

are integral to the complaint and authentic.”                            Philips v. Pitt

Cty.   Mem’l       Hosp.,    572     F.3d   176,     180     (4th      Cir.    2009).      FAS

attached a declaration from Ms. Brenda Wright, Executive Vice

President of Financial Aid Operations, to its motion to dismiss.

(ECF    No.       27-2).       Ms.     Wright’s       declaration             also    attached

screenshots         from      the     Department           of        Education’s        Common

Origination and Disbursement (“COD”) system.                             (Id.).         In his

response, Relator argues these documents are not integral to his

complaint and questions their authenticity.                           (ECF No. 28, at 7-

9).         In     its     reply,     FAS     attempts          to     address       Relator’s

foundational concerns and attaches a supplemental declaration

from    Ms.       Wright,     providing        additional            details     about     the

screenshots.         (ECF No. 31, at 4-6; ECF No. 31-1).                             The court

need not consider these documents to resolve the pending motion.

       B.        Fed.R.Civ.P 9(b)

       When, as here, a complaint alleges fraud, Fed.R.Civ.P. 9(b)

imposes     a     heightened       pleading       standard       and    requires       that   a

                                              5
         Case 8:17-cv-03525-DKC Document 32 Filed 08/24/20 Page 6 of 8



plaintiff       “state    with     particularity         the        circumstances

constituting fraud[.]”       “To meet this standard, an FCA plaintiff

must, at a minimum, describe ‘the time, place, and contents of

the false representations, as well as the identity of the person

making    the   misrepresentation    and     what   he   obtained      thereby.’”

U.S. ex rel. Wilson v. Kellogg Brown & Root, Inc., 525 F.3d 370,

379 (4th Cir. 2008) (quoting Harrison, 176 F.3d at 784).                   “These

facts are often “referred to as the ‘who, what, when, where, and

how’ of the alleged fraud.”          Id. (quoting U.S. ex rel. Willard

v. Humana Health Plan of Tex. Inc., 336 F.3d 375, 384 (5th Cir.

2003)).

IV.   Analysis

      Relator asserts Counts II, IV, and V against FAS; Count V

alleges     that   FAS   conspired    with    L’Academie       to    commit   the

violations pleaded in Counts I-IV.             Notably, “Relator concedes

that no new facts have been added in response to [the court’s]

dismissal of Count II[.]”          (ECF No. 28, at 2 n.1).             Relator’s

response addresses solely Counts IV and V, which suggests, as

FAS argues in its reply, that Relator’s conspiracy claim (Count

V) encompasses only Count IV.             (ECF No. 31, at 2).           Count II

will be dismissed against FAS and the court will consider the

conspiracy alleged in Count V to include only a conspiracy to

commit the violations pleaded in Count IV.




                                      6
         Case 8:17-cv-03525-DKC Document 32 Filed 08/24/20 Page 7 of 8



        Count    IV      alleges       that       FAS      violated           31    U.S.C.

§ 3729(A)(1)(D)        (the     conversion       false    claims       provision)       and

§ 3729(A)(1)(G)        (the     “reverse”       false    claims    provision)        “[b]y

knowingly falsifying [L’Academie’s] disbursement records and/or

communicating      to    the     United      States      and    the     Department       of

Education knowingly false information regarding [L’Academie’s]

disbursement dates and amounts of federal Title IV funds dating

back to July 2016[.]”             (ECF No. 26, ¶ 81).              FAS argues that:

(1) “the reverse false claims prong of the FCA cannot be used

where, as here, the alleged obligation to repay arises from a

false    claim    actionable      under      [§§ 3729(a)(1)(A)           or    (B)]”    and

(2) “[t]he reverse false claims count is also defective because

the    funds    upon    which    the   count      is    based     do    not    amount    to

‘obligations’ within the meaning of 31 U.S.C. § 3729(a)(1)(G).”

(ECF No. 27-1, at 6-11).

        Relator counters that he “identified the individuals who

committed the fraud and provided examples of specific ways in

which they committed the fraud.”                 (ECF No. 28, at 6).               Relator

contends that “[f]or this reason alone, FAS’s [m]otion as to

Counts IV and V should be denied.”                 (Id.).       Relator also argues

that     the     retention       of    any       overpayment           constitutes       an

“obligation” and argues his “claims against FAS in Counts IV and

V are not premised on claims submitted prior to the hiring of



                                            7
        Case 8:17-cv-03525-DKC Document 32 Filed 08/24/20 Page 8 of 8



FAS, nor do they arise from the same conduct actionable under

[§§ 3729(a)(1)(A) or (B)].”         (Id., at 9-12).

       Relator      vastly     oversimplifies       the    court’s     earlier

memorandum opinion.          As explained there, § 3729(a)(1)(G) “cannot

be used to remedy deficiencies in claims under § 3729(a)(1)(B).”

(ECF No. 24, at 14).          Relator again fails to allege FAS created

a    record   material   to     a   false   claim   for   payment    that   was

submitted by L’Academie to the DOE between 2012 and July 2017

because FAS was not hired until July 2017.                To the extent that

Relator alleges L’Academie submitted claims for payment since

July 2017, Relator has again alleged “a general fraud scheme”

and again failed “to identify specific false claims that were

actually presented to the DOE.”             (See id., at 14-16).       Because

Relator fails to allege Count IV sufficiently to state a claim,

Count V will also be dismissed.               An FCA conspiracy claim is

dependent on the existence of an underlying FCA violation.

V.     Conclusion

       For the foregoing reasons, the motion to dismiss filed by

Defendant FAS will be granted.         A separate order will follow.



                                                      /s/
                                            DEBORAH K. CHASANOW
                                            United States District Judge




                                        8
